Case: 17-40183      Document: 00514304478         Page: 1    Date Filed: 01/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40183
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 11, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL SANCHEZ, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:16-CR-164-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Miguel Angel Sanchez, Jr., pleaded guilty to possession with intent to
distribute over 50 grams of methamphetamine in violation of 21 U.S.C. § 841
and was sentenced to 175 months of imprisonment and five years of supervised
release. He argues that the district court failed to adequately explain the
reasons for his sentence and for denying his request for a variance to 156
months.      Sanchez further argues that his sentence is substantively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40183     Document: 00514304478     Page: 2   Date Filed: 01/11/2018


                                  No. 17-40183

unreasonable because the district court clearly erred in weighing the 18 U.S.C.
§ 3553(a) factors. He also contends that the district court failed to consider
that his co-defendant received a sentence of 156 months, and that the district
court failed to consider his minor role in the offense as a courier.
      We review sentences for procedural and substantive reasonableness, in
light of the § 3553(a) factors, under an abuse of discretion standard. Gall v.
United States, 552 U.S. 38, 49-51 (2007).        Because the record reveals no
objection by Sanchez to the procedural or substantive reasonableness of the
sentence, the plain error standard of review applies. See Puckett v. United
States, 556 U.S. 129, 134-35 (2009); United States v. Lopez-Velasquez, 526 F.3d
804, 806 (5th Cir. 2008).
      The record demonstrates that the district court, after granting the
Government’s motion for a U.S.S.G. § 5K1.1 downward departure for
substantial assistance, considered Sanchez’s arguments for a further
downward variance, and adequately explained the reasons for imposing the
chosen sentence. It is apparent that the district court concluded, given the
seriousness of the offense and Sanchez’s propensity for recidivism, that the
§ 5K1.1 departure was sufficient and a further variance was not warranted.
Sanchez had the opportunity to ask the court to further explain its reasons,
and he failed to do so. Sanchez has not shown a clear or obvious procedural
error concerning the district court’s explanation of reasons. See Puckett, 556
U.S. at 135; Lopez-Velasquez, 526 F.3d at 806.
      Regarding Sanchez’s request for a mitigating role adjustment based on
his courier status, which came two months after the district court pronounced
the sentence, the district court did not err as it made clear that the second
hearing was solely for the purpose of clarifying its reasons, and Sanchez offers
no authority for the court to reconsider the application of the Sentencing



                                        2
    Case: 17-40183    Document: 00514304478     Page: 3    Date Filed: 01/11/2018


                                 No. 17-40183

Guidelines. See, e.g., United States v. Hankton, 875 F.3d 786, 790 (5th Cir.
2017); FED. R. CRIM. P. 35(a); FED. R. CRIM. P. 36.
      The district court heard and considered the arguments of Sanchez’s
counsel concerning his reasons for requesting a variance from the guideline
range.     The district court considered Sanchez’s personal history and
characteristics and the other statutory sentencing factors in § 3553(a),
including his prior convictions, and his assistance to the Government, before
imposing a sentence of 175 months, well below the original advisory guideline
range of 262 to 327 months before the § 5K1.1 departure. The district court
also considered his co-defendant’s sentence and Sanchez’s role in the offense,
noting that “he and his codefendant were bringing narcotics into the United
States.”   Sanchez’s conclusory assertion that his co-defendant is similarly
situated fails to show that an unwarranted disparity exists. See United States
v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010).
      Sanchez’s arguments constitute a mere disagreement with the weighing
of the appropriate factors, which is insufficient. See Gall, 552 U.S. at 51.
Sanchez has not demonstrated that the district court plainly erred.           See
Puckett, 556 U.S. at 134-35. The judgment of the district court is AFFIRMED.




                                       3